Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on February 28, 2022 has been entered.
RESPONSE TO AMENDMENT
This Non-Final Office action is responsive to the Request for Continued Examination filed on February 28, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1–3, 5–13, and 16–20 are now amended.
Claims 4, 14, and 15 remain cancelled.
Claims 1–3, 5–13, and 16–20 remain pending in the application, of which claims 6, 7, 16, and 17 remain withdrawn from consideration.
The rejection of claims 1–3, 5, 8–13, and 18–20 under 35 U.S.C. § 112(a) for reciting new matter is hereby withdrawn, responsive to the amendment removing the new matter from the scope of the claims.
The rejection of claim 5 under 35 U.S.C. § 112(b) is hereby withdrawn, responsive to the amendment fixing the dependency issue raised in the last Office Action. Claims 7, 16, and 17 are withdrawn and therefore were never formally 
The warning regarding claim 20 being a duplicate of claim 13 is hereby withdrawn responsive to the amendment changing the statutory class of claim 20.
Claims 1, 2, 5, 8–10, 12, 13, and 18–20 stand rejected under 35 U.S.C. § 102(a)(1) and § 102(a)(2) as anticipated by U.S. Patent Application Publication No. 2016/0154556 A1 (“Cheung”). The Applicant’s traversal of this rejection is acknowledged, but is not persuasive. The Applicant’s arguments will be addressed in the next section of this Office Action titled “Response to Arguments.”
A careful reader of the previous paragraph will notice that the rejection under 35 U.S.C. § 102 based on Cheung does not include claim 3. This is because the rejection of claim 3 under 35 U.S.C. § 102 is withdrawn, responsive to the Applicant’s amendment narrowing the internally contingent limitations of claim 3 to be required elements, by virtue of requiring their condition precedent in the claim. (See Response 11). A new ground of rejection under 35 U.S.C. § 103 appears later in this Office Action, necessitated by the change in scope.
The rejection of claims 1–3 and 8–11 under 35 U.S.C. § 102 for anticipation by the Rogers reference is hereby withdrawn, responsive to the present amendment narrowing the scope of parent claim 1 by making the condition precedent to the contingent limitations in that claim a required element (thereby also making the contingent limitations required).
In view of the foregoing, and the reasons set forth in the rest of this Office Action, this application is not in condition for allowance, and therefore, the Applicant’s request for a notice of allowance (Response 13) is respectfully denied. The Applicant’s request “that the Examiner contact the undersigned representative before issuing a subsequent Action” is also respectfully denied, as the Applicant has not yet had a chance to review the present Office Action, and therefore, such an interview would not further prosecution. 
RESPONSE TO ARGUMENTS
Claims 1, 2, 5, 8–10, 12, 13, and 18–20 stand rejected under 35 U.S.C. § 102(a)(1) and § 102(a)(2) as anticipated by U.S. Patent Application Publication No. 2016/0154556 A1 (“Cheung”). The Applicant’s traversal of this rejection is acknowledged, but is not persuasive. 
The Applicant contends, but the Examiner disagrees, that Cheung’s disclosure of pinning a message “does not [] create ‘a first digital card’ or ‘store the first digital card in a card collection associated with the conversation,’ as encompassed by amended independent claim 1.” (Response 10). This argument seems to be based on a misunderstanding by the Applicant that “[i]n Cheung, the message itself is pinned” rather than a separate “card” version of the message, but respectfully, the Applicant is incorrect.
Cheung’s disclosure is not limited to “pinning a message.” Rather, much like the claimed invention, Cheung’s logic flows 1900 and 2100 create a new data structure—and not merely the message itself—called a “structured data message” using the content of the selected message inter alia, Cheung ¶ 163. “The group communication app 114 or the group communication component 130 may generate a new instance of a structured data message, and may populate the fields with the values parsed from the message.” Cheung ¶ 163. Cheing then then stores this new structured data message—again, rather than merely the original message—on a server. See Cheung ¶ 70.
The rejection clearly maps the claimed “card” to Cheung’s “structured data message,” (see Final Office Action 9 ¶ 38) (November 29, 2021), so the Examiner is not sure why the Applicant is arguing that pinning a message is not the same as creating a card; the rejection never provided such a mapping, so such an argument is not responsive to the rejection presented. Therefore, it is unclear how the Examiner could be persuaded of error here, since the Applicant is not arguing the actual mapping presented in the rejection.
For reasons similar to those set forth above with respect to amended independent claim 1, Cheung also anticipates amended independent claims 13 and 20. 
Accordingly, this application is not yet in condition for allowance.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 2, 5, 8–10, 12, 13, and 18–20 are rejected under 35 U.S.C. § 102(a)(1) and § 102(a)(2) as anticipated by U.S. Patent Application Publication No. 2016/0154556 A1 (“Cheung”).
Claim 1
Cheung discloses a method for managing information, the method comprising: 
receiving a first message during a conversation session between at least a first user and a second user,
“In the illustrated embodiment shown in FIG. 19, the logic flow 1900 may be operative at block 1902 to present a message in a message portion of a user interface 
wherein the first message comprises text and at least one of a document, an image, a video, or a weblink;
“Messages 140 may include a variety of message types. For example, and without limitation, a message 140 may include text, an image, a link or reference to a document or website, a video, or a combination of any of these.” Cheung ¶ 45.
receiving a selection of the first message by the first user or the second user;
At blocks 1904–1906, the logic flow monitors and detects a “first control directive to select a message displayed in the message portion of the user interface for a pin operation.” Cheung ¶ 153. 
in response to receiving the selection of the first message, by the first user or the second user, analyzing property information of the first message,
In response to detecting the selection at 1906, “logic flow 1900 may be operative at block 1908 to perform the pin operation on the selected message.” Cheung ¶ 154. 
The pin operation is discussed in greater detail with logic flow 2100 of FIG. 21. Here, we see that the code is “operative at block 2102 to parse the selected message.” Cheung ¶ 162.
creating a first digital card from the first message based on the property information,
“The logic flow 2100 may be operative at block 2104 [to] create a structured data message, having a first value for a field, from the parsed message.” Cheung ¶ 163. “The group communication app 114 or the group communication component 
storing the first digital card in a card collection associated with the conversation session,
“The logic flow 2100 may be operative at block 2106 to perform the pin operation on the structured data message. For example, if the group communication app 114 parsed the message and generated the structured data message, the group communication app 114 may send a pin request to a message server with the structured data message.” Cheung ¶ 164. 
As mentioned above, the structured data message corresponds to the claimed first digital card. Therefore, sending “a pin request to a message server with the structured data message” falls within the scope of storing the first digital card in a card collection associated with the conversation session, because the message server explicitly stores the pinned message in a “conversation metadata 328” section associated with the conversation 322. See Cheung ¶ 70 (“The message to be pinned may be stored as a stored pinned message 342 in conversation metadata 328.”).
and providing the first digital card for presentation to the first user and the second user.
Having completed the pinning operation, we return to logic flow 1900, which is “operative at block 1910 to present the pinned message in a banner portion of the UI.” Cheung ¶ 155. “Presenting a pinned message in this manner provides a benefit to the conversation participants, particularly in large conversations (with more than 3 participants).” Cheung ¶ 156. That is, “the group communication component 330 executing on the message server 320 may send the pinned message, the message identifier 302, or a pin command including one of the pinned message or the message identifier to each mobile device operated by a participant in the conversation.” Cheung ¶ 160.
wherein the first card comprises at least one of: summary information of the message 
See Chueng FIG. 8 and ¶¶ 111–113.
or a representative image of content in the first message, 
Since Cheung discloses a card that comprises at least summary information of a message, Cheung does not need to further disclose a representative image of content in the first message, because Cheung’s disclosure of the summary information satisfies the “at least one of” requirement in the claim limitation.
the summary information comprising a subject of the message, 
“In the illustrated example, the structured data message 800 represents structured data for an event” that the overall message 840 describes with greater detail, “and includes fields for a date 842, a time 844, and a location 846.” Cheung ¶ 111.
the representative image of content comprising at least a portion of the text of the first message;
Since Cheung discloses a card that comprises at least summary information of a message, Cheung does not need to further disclose a representative image of content in the first message to reach a finding of anticipation or obviousness, because Cheung’s disclosure of the summary information satisfies the “at least one of” requirement in the claim limitation. Therefore, since Cheung does not need to disclose the claimed “representative image,” Cheung also need not disclose this further limitation on the representative image. See MPEP § 2111.04(I.) (claim scope is not limited by optional language).
Claim 2
Cheung discloses the method of claim 1, wherein analyzing property information of the first message comprises 

“The logic flow 1900 may be operative at block 1908 to perform the pin operation on the selected message. For example, the group communication app may send a pin request to a message server with a message identifier for the message server to perform a pin operation.” Cheung ¶ 154.
Claim 5
Cheung discloses the method of claim 1, further comprising: 
editing the card collection or a digital card in the card collection;
At blocks 2108–2110 of logic flow 2100, a second message is received and analyzed, the second message including “another value that corresponds to one of the fields in the pinned structured data message.” Cheung ¶ 166. In response, “logic flow 2100 may be operative at block 2112 to update the pinned message with the second value.” Cheung ¶ 167.
and sharing the card collection in the conversation session. 
“For example, the group communication app 114 or the group communication component 130 may replace the first value in the pinned message with the second value parsed from the second message and present the updated pinned message in the banner portion.” Cheung ¶ 167.
Claim 8
Cheung discloses the method of claim 1, further comprising: 
obtaining the property information of the first message;
In executing block 2102, “the group communication app 114 or the group communication component 130 may parse a message selected for pinning into elements, e.g. words or phrases, either before or after a pin operation has taken place.” Cheung ¶ 162.

“The logic flow 2100 may be operative at block 2104 create a structured data message, having a first value for a field, from the parsed message. For example, the group communication app 114 or the group communication component 130 may detect elements of a type that correspond to a type of structured data, e.g. an event, a poll, or a game. The group communication app 114 or the group communication component 130 may generate a new instance of a structured data message, and may populate the fields with the values parsed from the message.” Cheung ¶ 162.
Claim 9
Cheung discloses the method of claim 8, 
wherein the property information comprises tag information of the first digital card, 
"The logic flow 2100 may be operative at block 2104 create a structured data message, having a first value for a field, from the parsed message. For example, the group communication app 114 or the group communication component 130 may detect elements of a type that correspond to a type of structured data, e.g. an event, a poll, or a game.” Cheung ¶ 162.
and wherein the obtaining the property information further comprising at least one of: obtaining the tag information of the first digital card by analyzing the first message corresponding to the first digital card; and receiving the tag information of the first digital card from the first user. 
“The group communication app 114 or the group communication component 130 may generate a new instance of a structured data message, and may populate the fields with the values parsed from the message.” Cheung ¶ 162.
Claim 10
Cheung discloses the method of claim 9, 

“For example, the group communication app 114 or the group communication component 130 may parse a message selected for pinning into elements, e.g. words or phrases, either before or after a pin operation has taken place.” Cheung ¶ 162.
Claim 12
Cheung discloses the method of claim 1, further comprising at least one of: 
grouping multiple cards into the card collection; adjusting an order of cards in the card collection; and deleting a card from the card collection. 
As shown in FIG. 13, “the UI 1300 may receive a swiping or sliding touch gesture from an operator 1302 to reveal other layers of pinned messages, or to move or remove an entire pinned message and expose or present a pinned message on a lower layer.” Cheung ¶ 128.
Claims 13 and 18 
The apparatus of claims 13 and 18 each perform substantially the same functionality as set forth in corresponding method claims 1 and 10, and are therefore anticipated by Cheung for the same reasons. 
Claim 19
Cheung discloses the apparatus of claim 13, wherein the computer-executable instructions that, when executed, cause the processor to: 
group multiple digital cards into a digital card collection; group an order of digital cards in a digital card collection; add a digital card into a digital card collection; delete a digital card from a digital card collection; or share a digital card or a digital card collection. 
As shown in FIG. 13, “the UI 1300 may receive a swiping or sliding touch gesture from an operator 1302 to reveal other layers of pinned messages, or to move 
Claim 20
The apparatus of claim 20 stores performs substantially the same functionality as set forth in corresponding method claim 1, and therefore, is anticipated by Cheung for the same reasons.
CLAIM REJECTIONS – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Cheung as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2014/0229860 A1 (“Rogers”).
Claim 3
Cheung teaches the method of claim 1, further comprising: 
receiving an operation on a second message by the first user 
Since Cheung teaches that multiple messages may be pinned, rather than merely one, see Cheung ¶ 128, and since Cheung discloses using logic flow 1900 whenever the user wants to pin a message, see Cheung ¶¶ 150–151, it follows that logic flow 1900 needs to be performed whenever both for the first pinned message and for any subsequent message that is to be pinned. 
Accordingly, much like with the first message, the pinning of a second message using logic flow 1900 includes blocks 1904–1906, where the computer monitors and detects a “first control directive to select a message displayed in the message portion of the user interface for a pin operation.” Cheung ¶ 153. 
responsive to receiving the operation on the second message by the first user 
In response to detecting the selection at 1906, “logic flow 1900 may be operative at block 1908 to perform the pin operation on the selected message.” Cheung ¶ 154. The pin operation is discussed in greater detail with logic flow 2100 of FIG. 21. Here, we see that the code is “operative at block 2102 to parse the selected message.” Cheung ¶ 162.
converting the second message into a second digital card, 
“The logic flow 2100 may be operative at block 2104 [to] create a structured data message, having a first value for a field, from the parsed message.” Cheung ¶ 163. “The group communication app 114 or the group communication component 130 may generate a new instance of a structured data message, and may populate the fields with the values parsed from the message.” Cheung ¶ 163.
and storing the second digital card in the card collection. 

Cheung does not appear to explicitly disclose receiving the operation on the second message by the first user in a second application, because Cheung only discloses pinning the first and second messages using the same group communication app 114.
Rogers, however, teaches a method comprising: 
receiving an operation on a second message by the first user in a second application;
In addition to adding details via discussion content, a user may take a picture with a picture application to thereby add the picture to the activity card. See Rogers ¶¶ 40–42. The picture application is a “second application” relative to a first application for discussing content, much like Cheung’s group communication app and/or the claimed “first application.”
responsive to receiving the operation on the second message by the first user in the second application, receiving the second message, converting the second message into a second card; 
“At this point, the user can select to convert the picture into an activity card,” Rogers ¶ 41, and in response, “[t]he resultant activity card is shown in FIG. 2B.” Rogers ¶ 42.
and storing the second card in the card collection. 
Much like the previous card, the user can choose to “save the activity card at 232.” Rogers ¶ 47.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to improve Cheung’s group communication app 114 with Rogers’s technique of allowing a user to create cards 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176